Landis, Judge:
The gist of this protest is that customs at Honolulu, Hawaii, improperly classified parts for a sugar centrifugal machine, exported from the United Kingdom, as parts for a centrifuge, dutiable at 11.5 per centum ad valorem under TSUS (Tariff Schedules of the United States) item 661.90. Plaintiff, by amended protest, claims that the parts are properly free of duty under TSUS item 666.20 as parts of machinery for use in the manufacture of sugar. Plaintiff’s original claim under TSUS 666.00 as parts for agricultural implements, aban-d oned on trial (R. 4), is dismissed.
TSUS item Nos. 661.90 and 666.20 are both part of TSUS' schedule 6, part 4. TSUS item 661.90 is in subpart A. TSUS item 666.20 is in subpart C. A statutory headnote to subpart A provides that, as a matter of law:
1. A machine or appliance which is described in this subpart [subpart A] and also is described elsewhere in this part [part 4] is classifiable in this subpart [subpart A].
The context in which TSUS items 661.90 and 666.20 appear in schedule 6, part 4, is as follows:
[Subpart A.]
Centrifuges; filtering and purifying machinery and apparatus (other than filter funnels, milk strainers, and similar articles), for liquids or gases; all the foregoing and parts thereof:
Centrifuges and parts thereof:
Cream separators:
##***#*
661.90 Other 11.5% ad val.
if: if: % # if:
[Subpart C.]
Industrial machinery for preparing and manufacturing food or drink, and parts thereof:
666.20 Machinery for use in the manufacture of sugar, and parts thereof_ Free
On this record, we find that the imported parts are, as a matter of fact, parts for a sugar centrifugal machine, which is a machine used in the manufacture of sugar, as specified in TSUS item 666.20. The customs classification carries with it, however, the presumption that the imported parts are also parts for a centrifuge. F. H. Kaysing v. United States, 49 CCPA 69, C.A.D. 798 (1962). The issue, as we see *387it, is whether a sugar centrifugal machine is a centrifuge. If it is, then the parts, imported for sugar centrifugal machinery, are, as a matter of law, subpart A headnote, supra, properly dutiable as parts for a centrifuge under TSUS 661.90. Amalgamated Sugar Company v. United States, 60 Cust. Ct. 268, C.D. 3361, 281 F. Supp. 373 (1968). Plaintiff takes the obvious route of arguing that a sugar centrifugal machine is not a centrifuge.
Before we get to the common meaning of the tariff term “centrifuges” and, incidentally, the definition of the word “centrifugal”, which plaintiff admits this case is all about, Marshall Field & Co. v. United States, 45 CCPA 72, C.A.D. 676 (1958), it will help to know what a sugar centrifugal machine is and does. Quite simply, a sugar centrifugal machine is a large machine, featuring a basket or drum (illustrative exhibit 1) into which massecuite (a heavy viscous mixture of sugar crystals and molasses, exhibit 2) is fed and agitated at 1200 revolutions per minute, in order to separate the liquid (exhibit 4) from the solid (raw sugar, exhibit 3), by centrifugal force. Exhibit 5 is a brochure with pictures of various types of centrifuges. For reasons we shall discuss, and notwithstanding opinion testimony from representatives in the sugar industry as to the differences between a “centrifugal” and a “centrifuge”, we hold that the common meaning of the tariff term “centrifuges” includes sugar centrifugal machinery.
The opinion testimony of the witnesses associated with the sugar manufacturing industry in Hawaii, attests that in the sugar industry a distinction is made between centrifugal machinery, a large machine designed to separate liquids from solids, and centrifuges, a smaller machine, which the witnesses understood includes only machinery designed to separate liquids from liquids. These basic considerations, in their opinion, made a centrifugal machine different from a centrifuge machine albeit, in both, the separation is accomplished by centrifugal force. While sugar centrifugal machinery may have unique features not common to centrifuges generally, this does not prove that sugar centrifugals are not “centrifuges” within the common meaning of that tariff term. Plaintiff admits that it is apparent from the record herein that there are two distinct types of centrifugal machines, the centrifugal depicted in exhibit 1 and the centrifuge depicted in exhibit 5. (Plaintiff’s brief, page 11.) Tariff laws are drafted in the language of commerce which is presumptively that in common use. Opinion testimony, unless it establishes a uniform commercial meaning of a tariff term that is not the commonly accepted meaning, is merely advisory to the court. Marshall Field & Co. v. United States, supra. Plaintiff does not profess that the term “centrifuges” has a special commercial meaning. It is our task, therefore, to decide what the term “centrifuges” is commonly understood to mean. United States *388v. Mercantil Distribuidora, S.A., Joseph H. Brown, 43 CCPA 111, 117, C.A.D. 617 (1956). Since we must also decide whether sugar centrifugal machinery is within the common meaning of “centrifuges”, we set forth the definitions of “centrifugal” and “centrifuges”, cited in common by both sides, as follows:
The American College Dictionary (1956), page 196:
centrifugal * * * -n. 4. a solid or perforated cylinder rotated rapidly to separate solids from liquids.
centrifuge -n. a machine consisting of a rotating container in which substances of different densities may be separated by the centrifugal force.
Webster’s New International Dictionary of the English Language (2nded.) 1958, page 436:
centrifugal -n. 1. A centrifugal machine, or a drum in such a machine.
Page 437:
centrifuge n. A machine for centrifuging or separating by rotation, as cream from milk, bacteria from a fluid, etc.
Funk & Wagnails New “Standard” Dictionary of the English Language (1960), page 434:
centrifugal n. 1. Any mechanism serving to cause solids or liquids to separate from liquids of lower specific gravity, the heavier settling to the bottom, with the light liquid floating on top. 2. A drum-like part of a centrifugal machine.
centrifuge n. I a Centrifugal. II n. An instrument by which the heavier constituents of a fluid (blood-corpuscles, bacteria, sediments, etc.) may be separated by centrifugal action from the lighter portions.
AudeVs New Mechanical Dictionary (1960) contains the following definition:
Centrifugal Machine — a machine for the utilization of centrifugal force; usually one in which a liquid is expelled rapidly from a substance placed within a rapidly revolving pan or wherein a light liquid is separated from a heavier one by the same means.
Webster’s Third New International Dictionary of the English Language Unabridged (1965), page 363:
centrifugal n. s 1 a: a centrifugal machine b: a drum in such a machine. 2: * * *
centrifuge n. - s 1: a machine for whirling fluids rapidly to separate substances of different densities by centrifugal force (as cream from milk, sediment from oil) 2: a centrifugal machine that produces artificial gravity.
*389The Random House Dictionary of the English Language the Unabridged Edition (1967), page 240:
centrifugal * * * n. 4. Mach, a., a machine for separating different materials by centrifugal force; centrifuge, b. a rotating perforated drum bolding the materials to be separated in such a machine.
Somewhat more explicit, without being inconsistent, are the definitions in Funk & Wagnalls Standard Dictionary, International Edition (1963), at pages 216-217, as follows:
centrifugal * * * n. 1. The drum-like rotary part of a centrifuge or other centrifugal machine. 2. pi. Sugars from which molasses has been removed by a centrifugal machine. * * *
centrifuge n. a rotary machine, with accessory containers, tubes, etc., for the separation by controlled centrifugal force of substances having different densities.
Upon analysis of the above definitions, we conclude that a sugar centrifugal machine is generically a “centrifuge” but perhaps of a more definitive class that incorporates a drum-like part to hold the substances to be separated by centrifugal force. There are, as the definitions imply, different kinds of machines that separate substances but it is what they do in common, namely, separate the substances by centrifugal force, that brings them together under the common designation “centrifuges”. This best states our view and we resist, therefore, additional discussion that could become confused in semantics without changing our conclusion.
Plaintiff’s brief contains a subsidiary argument that TSUS item 666.20 continued, without change, the provision in paragraph 1604 for free entry of machinery for use in the manufacture of sugar, and parts thereof. To be sure, it did that. Tariff Classification Study, Schedule 6, page 266. We fail to see, and plaintiff does not tell us, how that consideration can possibly alter the legislative force of the subpart A headnote rule, supra, which the tariff commission advised Congress was intended “to provide greater stability to the product classifications” by “[t]he systematic grouping of general-purpose machines and appliances” under subpart A. Tariff Classification Study, Schedule 6, page 260; cf. Amalgamated Sugar Company v. United States, supra (legal discussion of same point). The congressional intent expressed in the statutory subpart A rule still leaves, after all, much machinery used for the manufacture of sugar that is not centrifugal and not described in subpart A, for TSUS item 666.20 to classify as Congress directed. The subpart A rule is not, therefore, as plaintiff implies, necessarily at cross-purpose with the congressional intent to classify machinery used in the manufacture of sugar free of duty.
*390At the trial, ruling was reserved for the Division of the court on plaintiff’s objection to defendant’s offer of exhibit A in evidence. The exhibit is a schematic diagram of a sugar centrifugal machine. To that extent, it is relevant. Plaintiff’s objection, which goes to the weight of the exhibit (R. 101), is overruled, and the exhibit is received in evidence. We have not, we might add, given the exhibit any weight in concluding that a sugar centrifugal machine is a centrifuge.
The protest claim under TSUS item 666.20 is overruled. Protest claim under TSUS item 666.00 is dismissed. Judgment will enter accordingly.